DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 was filed after the mailing date of the Final Office Action on 10/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 01/07/2021. Claims 1-11 are considered in this office action. Claims 1 and 5-6 have been amended. Claims 1-11 are pending examination. Claims 

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach or suggest the newly amended limitations of claim 1
	
Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that none of the cited references teach or suggest the newly amended limitations of claim 1, Examiner respectfully disagrees. Cited reference English teaches an aircraft ice-protection system (IPS) controller determining if the liquid water content (LWC)/ice crystal status output from the detection apparatus processor (controller) exceeds a certain threshold (determines severity of icing threat to the aircraft) and if so, the IPS controller automatically activates (selects a level of de-icing response dependent on severity of icing threats) anti-icing operation of the anti-icing mechanism (English, Pg. 25 line 31 to Pg. 26 line 6). The determination of the thickness of the ice on a surface of an aerofoil component (e.g. wing, engine nacelle, or tail section of the aircraft (airframe and engine)) allows a determination to be made regarding the activation of de-icing apparatus (i.e. determines severity and location of icing threat from the data) (English, Pg. 16 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 

Claims 1-4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (GB 2511344 A) in view of Meis (US 2013/0240672 A1) and further in view of Chapman (US Patent 8,843,253 B1).
Regarding claim 1, English teaches “An anti-ice system for an aircraft (Pg. 22 lines 15-17 teaches an ice-protection system for an aircraft), the anti-ice system comprising: one or more sensors that are configured, alone or in combination, to generate data indicative of one or more of a size, shape, density and type of air borne particles in the vicinity of the aircraft (Pg. 23 lines 5-7 teaches optical sensor 5 comprised of a linear array of photodiode sensor elements 51, and Pg. 28 lines 25-29 teaches the information from photodetectors 51A-C being used to discriminate between LWC (liquid water content) water droplets and ice crystal particles and determine the size of detected water droplets and ice crystals); a data conditioner, coupled to the one or more sensors, that is configured to prepare the data for processing (Pg. 25 lines 9-17 and line 31 teaches processor 6 calibrated to detect (at the same time (Pg. 26 lines 27-28) the presence and quantity (in g/m3) of LWC and the presence, concentration and size of ice crystal particles in the airstream and indicate the LWC/ice crystal status of the airstream which is output to controller 7); a reasoner, coupled to the data conditioner, that is configured to determine from the conditioned data from the data conditioner, a severity and location of an icing threat for at least two of an airframe, at least one engine and at least one air data probe; and a plurality of controllers, responsive to the reasoner, wherein the plurality of controllers comprises a controller and an air data probe heater controller, where the plurality of controllers automatically operate a de-icing response by” activating “a combination of controller and power controlled by the air data probe heater controller to respond to icing threats for at least two of the at least one engine, the airframe, and the at least one air data probe, wherein the plurality of controllers control the combination of the” de-icing apparatus “and the power based on the severity and the location of the icing threats to the at least two of the at least one engine, the airframe, and the at least one air data probe as determined by the reasoner (Pg. 25 line 31 to Pg. 26 line 6 teaches an aircraft ice-protection system (IPS) controller 7 determining if the liquid water content (LWC)/ice crystal status output from the detection apparatus processor 6 (controller) exceeds a certain threshold (determines severity of icing threat to the aircraft) and if so, the IPS controller 7 automatically activates (selects a level of de-icing response dependent on severity of icing threats) anti-icing operation of the anti-icing mechanism; Pg. 16 lines 24-26 teaches the determination of the thickness of the ice on a surface of an aerofoil component (e.g. wing, engine nacelle, or tail section of the aircraft (airframe and engine)) allows a determination to be made regarding the activation of de-icing apparatus (i.e. determines severity and location of icing threat from the data); Pg. 13 lines 17-19 teaches bleed air controller”, the controller automatically operates a de-icing response by “selecting” the controllers, and wherein the plurality of controllers controls the “bleed air”.
	From the same field of endeavor, Meis teaches the controller automatically operates a de-icing response “by selecting” the controllers (Par. [0025] lines 1-3 and 12-16 teaches an icing condition detection system comprising a number of sensors at a number 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of English to incorporate the teachings of Meis to have the controller taught by English operate a de-icing response by selecting a combination of anti-icing controllers as taught by Meis.
	The motivation for doing so would be to detect a number of types of icing conditions and employ different types of mechanisms to remove or prevent formation of ice on surface of an aircraft (Meis, Par. [0031] lines 2-3 and Par. [0058] lines 4-6).
bleed air controller” and wherein the plurality of controllers controls the “bleed air”.
	From the same field of endeavor, Chapman teaches the plurality of controllers comprises a “bleed air controller (Col. 3 lines 21-33 teaches an ice protection system for an aircraft that relies on bleed air from a first and second aircraft engine to anti-ice/de-ice the right hand and left hand aircraft wings and includes first and second modulating shut-off valves and a controller)” and wherein the plurality of controllers controls the “bleed air (Col. 4 lines 55-67 teaches the controller receives an anti-ice initiation signal and commands the first and second modulating shut-off valves to move to initial open positions and remain in the initial open positions until a predetermined event occurs; and Col. 6 lines 11-27 teaches upon occurrence of the predetermined event, the anti-ice controller commands the modulating shut-off valves to move, as needed, based on one or more parameters, including aircraft surface temperatures of the leading edges of the right hand and left hand aircraft wings (which are indicative of the location and severity of icing threats))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of English and Meis to incorporate the teachings of Chapman to include in the system taught by the combination of English and Meis a bleed air controller that controls 
	The motivation for doing so would be to prevent or remove the formation of ice on aircraft surfaces (Chapman, Col. 1 lines 32-33).
Regarding claim 2, the combination of English, Meis, and Chapman teaches all the limitations of claim 1 above, and further teaches “wherein the one or more sensors comprise a plurality of sensors and wherein the data conditioner is coupled to a data fuser that is configured to fuse the data from the one or more sensors (English, Fig. 5 shows elements 5A-C optical sensors with elements 51A-C photodetectors (plurality of sensors), and Pg. 28 lines 25-29 teaches processor 6 extracting and using (fusing) the information from the plurality of photodetectors)”.
Regarding claim 3, the combination of English, Meis, and Chapman teaches all the limitations of claim 1 above, and further teaches “a cockpit alert panel, coupled to the reasoner, to indicate the icing threat to the airframe, to the at least one engine, and to the at least one air data probe (English, Pg. 25 lines 20-24 teaches a cockpit display 171 displaying the LWC/ice crystal status output from processor 6 in order to advise (alert) the aircrew on the risk of ice accretion or ice ingestion from the airstream, and Fig. 5 shows element 171 cockpit display coupled to processor 6 and IPS controller 7 by 61)”.
Regarding claim 4, the combination of English, Meis, and Chapman teaches all the limitations of claim 1 above, and further teaches “wherein the bleed air controller automatically operates valves to selectively apply bleed air to the at least one engine, the airframe or both depending on the severity of the icing threats determined by the reasoner (Chapman, Col. 4 lines 55-67 teaches the controller receives an anti-ice initiation signal and commands the first and second modulating shut-off valves to move to initial open positions and remain in the initial open positions until a predetermined event occurs, and Col. 6 lines 11-27 teaches upon occurrence of the predetermined event, the anti-ice controller commands the modulating shut-off valves to move, as needed, based on one or more parameters, including temperature (which is used to determine severity of icing threats as taught by Meis))”.
Regarding claim 7, the combination of English, Meis, and Chapman teaches all the limitations of claim 1 above, and further teaches “wherein the one or more sensors includes at least one Backscatter Cloud Probe with Polarization detection (BCPD) probe (English, Fig. 5 shows a detection apparatus with polarizers and filters 55A-C that folds the light beam from light source 3 back in on itself, Pg. 28 lines 20-23 and lines 31-32 teach photodetectors 51A-C of the detection device receiving a combination of back-scattered light and forward-scattered light as it passes through the cloud, and the detection device being incorporated into a probe)”.
Regarding claim 11, the combination of English, Meis, and Chapman teaches all the limitations of claim 2 above, and further teaches “wherein the data fuser is configured to provide integration and aggregation of data from the one or more sensors to improve accuracy and more specific inference than can be obtained from a single source of data alone (English, Pg. 25 lines 5-7 teaches processor 6 enabled to produce (provide) an average value for LWC/ice crystal concentration using the received detection outputs signals from the multiple photodiodes of sensor 5 (integration and aggregation of the output signals))”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over English et al. (GB 2511344 A) in view of Meis (US 2013/0240672 A1), in view of Chapman (US Patent 8,843,253 B1), and further in view of Botura et al. (US 2013/0284856 A1).
Regarding claim 5, the combination of English, Meis, and Chapman teaches all the limitations of claim 4 above, however the combination of English, Meis, and Chapman above does not explicitly teach “wherein the air data probe heater controller is configured to control an amount of electrical power applied to one or more air data probe heaters”.
	From the same field of endeavor, Botura teaches “wherein the air data probe heater controller is configured to control an amount of electrical power applied to one or more air data probe heaters (Par. [0009] lines 1-4 and 9-12 teach ice protection device controllers (including data probe heater controllers) that can adjust actual power-supply levels to the ice protection devices)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of English, Meis, and Chapman to incorporate the teachings of Botura to have the air data probe heater 
	The motivation for doing so would be to include the potential for energy savings (Botura, Par. 0009] lines 13-14).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (GB 2511344 A) in view of Meis (US 2013/0240672 A1), in view of Chapman (US Patent 8,843,253 B1), and in further view of Wollenweber (US 2018/0086471 A1).
Regarding claim 6, the combination of English, Meis, and Chapman teaches all the limitations of claim 4 above, however the combination of English, Meis, and Chapman above does not explicitly teach “a cockpit anti-ice control switch that is configured to enable a user to override automatic operation of the plurality of controllers”.
	From the same field of endeavor, Wollenweber teaches “a cockpit anti-ice control switch that is configured to enable a user to override automatic operation of the plurality of controllers (Par. [0038] lines 1-8 teaches a pilot or crewmember can override automatic mode of an ice mitigation system by switching (i.e. using a swtich) to a manual mode or an off position)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of English, Meis, and Chapman to incorporate the teachings of Wollenweber to include in the anti-ice system taught by the combination of English, Meis, and Chapman a 
	The motivation for doing so would be to allow the crew members to select several modes for the ice mitigation system (Wollenweber, Par. [0034] lines 17-18).
Regarding claim 10, the combination of English, Meis, Chapman, and Wollenweber teaches all the limitations of claim 6 above, and further teaches “wherein the bleed air controller operates at one of three bleed load set points: a zero bleed air set point, a maximum bleed air set point and a middle bleed air set point, wherein the middle bleed air set point is selected by the bleed air controller when the reasoner determines a low level threat to the at least one engine, the airframe or both (Chapman, Col. 5 lines 17-19 and 29-34 teaches upon receiving the initiation signal (low level threat signal), the anti-ice controller determines valve positions based on at least bleed air pressure, which can be default (setpoint) values), unless the middle set point is overridden by the cockpit anti-ice control switch (Wollenweber, Par. [0038] lines 1-8 teaches a pilot or crewmember can override automatic mode of an ice mitigation system by switching (i.e. using a swtich) to a manual mode or an off position)”.

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over English et al. (GB 2511344 A) in view of Meis (US 2013/0240672 A1), in view of Chapman (US Patent 8,843,253 B1), and further in view of Flemming (US 2008/0167764 A1).
Regarding claim 8, the combination of English, Meis, and Chapman teaches all the limitations of claim 7 above, however the combination of English and Meis does not explicitly teach “wherein the one or more sensors further includes sensors that capture total air temperature, altitude and/or speed”.
	From the same field of endeavor, Flemming teaches “wherein the one or more sensors further includes sensors that capture total air temperature, altitude and/or speed (Par. [0032] lines 1-4 teaches measured data acquired from an aircraft sensor sweet including airspeed, air temperature, and pressure altitude)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of English, Meis, and Chapman to incorporate the teachings of Flemming to include in the anti-ice system taught by the combination of English, Meis, and Chapman sensors that measure air temperature, altitude, and/or speed.
	The motivation for doing so would be to use the measured data to determine the actual liquid water content (Flemming, Par. [0034] lines 1-4).
Regarding claim 9, the combination of English, Meis, and Chapman teaches all the limitations of claim 1 above, however the combination of English and Meis does not explicitly teach “wherein the data conditioner is configured to provide trending, smoothing, data error detection and other signal processing enhancements to the data from the one or more sensors before the data is delivered to the reasoner”.
wherein the data conditioner is configured to provide trending, smoothing, data error detection and other signal processing enhancements to the data from the one or more sensors before the data is delivered to the reasoner (Par. [0026] lines 1-7 teaches virtual aspiration software using data from the aircraft sensor suite to correct and minimize the ice rate meter probe error over a wide variation of flight conditions and provide a virtual aspiration factor, and Par. [0028] lines 11-17 teaches the virtual aspiration factor which utilizes an error ratio and correct the actual ice rate meter probe output to generate values that replicate true liquid water content)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of English, Meis, and Chapman to incorporate the teachings of Flemming to have the data conditioner of the anti-ice system taught by the combination of English, Meis, and Chapman use signal processing enhancements including error detection and correction on measured sensor data.
	The motivation for doing so would be to enhance the accuracy of ice rate measurement (Par. [0025] lines 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665